DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the group of wires positioned side-by-side so as to form a row (claims 21 and 36), the signal wire positioned between the pair of heating wires [in the conduit] (claims 22 and 37), and the PCB configured to control the heated conduit (claims 31 and 45) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification as originally filed lacks any discussion regarding the group of wires positioned side-by-side so as to form a row (claims 21 and 36), the signal wire positioned between the pair of heating wires [in the conduit] (claims 22 and 37) , and a PCB configured to control the heated conduit (claims 31 and 45).

Claim Objections
Claim 21 is objected to because of the following informalities:  
Regarding claim 21, lines 27-28 could be more clear with their reference to “one of the wires is between the other two wires”, being specifically “one of the pair of heating wires between the other of the pair of heating wires and the signal wire or the signal wire being between the pair of heating wires”, since line 18 recites “a grouping of wires” that comprises the wires above but could also include additional wires due to the open-ended nature of “comprising”, such that “the wires” of lines 27-28 is potentially unclear
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-23, 25-38 and 40-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24-31, 33, 34, 41, 37, 38, 43, 44, 46 and 47 of copending Application No. 17/494,503 in view of Edirisuriya et al. (US 2003/0236015 A1; hereinafter “Edirisuriya”), Zylstra (US 3,408,091; hereinafter “Zylstra”), and Lopatinsky (US 5,600,752; hereinafter “Lopatinsky”). 
Regarding instant claims 21, 23, 26-31, 33-36, 38, and 41-48, the limitations of the co-pending claims are identical (and it would have been obvious to include the limitations of co-pending claim 29 in the claims dependent on co-pending claim 39 thus arriving at a combination of limitations encompassed by instant claim 44 to specify that the connectors are directly attached to the ends of the flexible tube, which would have been obvious to an artisan at the time of invention in order to securely associate the components recited in co-pending claim 39), except that the co-pending claims lack the instantly recited resiliently flexible ring-shaped sealing lip that extends radially inward from a circumferential wall of the air inlet portion of the first cuff for sealing the air outlet of the respiratory unit, that the air inlet and electrical connection portion are secured 
Claims 24 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 39 of copending Application No. 17/494,503 in view of Edirisuriya, Zylstra, and Lopatinsky as discussed above regarding claims 21 and 39, and further in view of Kratzenstein (WO 2008/055467 A2; hereinafter “Kratzenstein,” wherein PGPub US 2010/0294280 A1 will be referenced in the rejection below as an English translation of the WIPO document). 
The copending claims are silent regarding the pair of heating wires being low ohmic resistors. However, Kratzenstein teaches that it was known in the heated respiratory tubing art at the time of invention to work at a low resistance wire temperature (para [0018]), such that, as best understood [see discussion regarding the rejection of claims 24 and 39 under 35 USC 112(b) below], it would have been obvious to an artisan at the time of invention to include the instant limitation regarding low ohmic resistor wires in the copending claims, in order to achieve the predictable results of no overheating effects occurring in the tube material and achieving good heat transmission to the breathing gas (Kratzenstein, para [0018]).


Claims 21-23, 25-38, and 40-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 11, 12, 13, 19 and 20 of U.S. Patent No. 9,855,398 in view of Edirisuriya, Zylstra, Lopatinsky, and Carlson et al. (US 2009/0078440 A1; hereinafter “Carlson”). The patented claims lack the instantly recited cuffs/connectors, sealing lip, and that the three wires side-by-side in a row within the rib. However, Edirisuriya discloses/teaches standard heated breathing tube cuff/connector structures as instantly claimed, which thus would have been obvious to include in the patented claims in order to recite known means for connecting the tube to the respiratory apparatus and to the patient interface, with different shapes as required for making male/female connections on the respective ends of the tubes, and, as discussed for obvious reasons above, Edirisuriya and/or Zlystra teach including in the patented claims the instantly claimed or disclosed sealing lip for enhanced sealing in concentric connections, and Lopatinsky teaches including in the patented claims the claimed sensing device for more accurate intra-tube temperature detection. Carlson Figs. 1-3 educates the patented claims to include wherein the three wires are placed side-by-side in a row within the rib, in order to provide the expected result of ensuring dispersed heating and/or preserving signal clarity and fidelity, for insuring electrical insulation between the conductors, and for preventing or reducing mutual inductive coupling among the heating and among the signal conductors (Carlson para [0008]), with the order of the wires having been obvious to try out of the finite possibilities of arranging three wires in a row.
Claims 24 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of in view of U.S. Patent No. 9,855,398 in view of Edirisuriya, Zylstra, Lopatinsky, and Carlson as discussed above regarding claims 21 and 39, and further in view of Kratzenstein.
The patented claims are silent regarding the two heating wires being low ohmic resistors. However, Kratzenstein teaches that it was known in the heated respiratory tubing art at the time of invention to work at a low resistance wire temperature (para [0018]), such that, as best understood [see discussion regarding the rejection of claims 24 and 39 under 35 USC 112(b) below], it would have been obvious to an artisan at the time of invention to include the instant limitation regarding low ohmic resistor wires in the patented claims, in order to achieve the predictable results of no overheating effects occurring in the tube material and achieving good heat transmission to the breathing gas (Kratzenstein, para [0018]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Further regarding claims 22 and 37, while the instant application and ‘257 contain circuit diagrams with the sensor wire in between the heater wires, a circuit diagram is not necessarily representative of the physical layout of wires, and in fact, ‘257 Fig. 33 actually suggests sensor wire 4c as being to the left of the pair of heater wires in the physical configuration, not between them (and ‘257 doesn’t say if/which of the wire(s) 10c-e is a sensor wire), such that the subject matter of claims 22 and 37 are also not supported by the written description as originally filed.
Further regarding claims 23 and 38, while the instant specification provides for a thermistor 410, the thermistor is described as being connected to the signal wire (e.g. para [0079]), not being comprised by the signal wire as currently recited by claims 23 and 38. Moreover, the signal wire is claimed in the independent claims as configured to carry/convey a signal output by the sensing device, i.e. they must be different/separate elements. Additionally, Applicant does not have support for both a sensing device as recited in claims 21 and 36 and a signal wire comprising a thermistor (i.e. in addition to the sensing device). To address this rejection, Applicant could amend each of the claims to read “the sensing device”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 23 and 38, it is unclear if the claim is intended to require both a sensing device as recited in claims 21 and 36 and a signal wire comprising a thermistor (i.e. in addition to the sensing device), or whether the limitation of claims 23 and 38 was intended to further limit the sensing device of claims 21 and 36. As best understood, it is the latter, such that to address this rejection, Applicant could each of the claims to read “the sensing device”. However, for purposes of compact prosecution, prior art teaching sensor wires that are themselves thermistors will also be included in the rejection below.
Regarding claims 24 and 39, the term “low ohmic” is a relative term which renders the claim indefinite. The term “low ohmic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Low…as compared to what? What range of values is considered “low”? For purposes of examination, any prior that describes a heating wire in conjunction with “low” resistance will be considered to read on/teach this limitation, as well as any wire with resistance under 30 ohms (arbitrarily selected, as being much lower than 100 ohms).
Claim 36 (and thus its dependent claims 37-48) recites the limitation "the length" in line 17.  There is insufficient antecedent basis for this limitation in the claim. As best full/entire length”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 26-31, 34-39 and 41-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klasek et al. (US 2008/0105257 A1; hereinafter “Klasek”) in view of Lopatinsky (US 5,600,752; hereinafter “Lopatinsky”), Zylstra (US 3,408,091; hereinafter “Zylstra”), and Carlson et al. (US 2009/0078440 A1; hereinafter “Carlson”).
Regarding claim 21, Klasek discloses a heated conduit (patient conduit 4 OR inlet conduit 10) (Figs. 8-34; in view of para [0165], which indicates that “inlet conduit 10 may have a construction similar to the patient conduit 4,” such that it would have been obvious to an artisan at the time of invention for the tubes to be the exact same, i.e. for the cuff 54 disclosed as being on conduit 10 and the cuff 56 disclosed as being on conduit 4 to be on the same flexible conduit, with each cuff connected to the three wires of the combined tube as described for the respective tubes, so as to achieve manufacturing economies of scale) configured to connect to and receive pressurized breathable gas from a respiratory unit (comprising humidification chamber 1 and/or flow generator 20) (para [0075]), the heated conduit comprising: 
a first cuff (cuff 54) configured to be attached to the respiratory unit (Fig. 5/9), the first cuff comprising: 
an air inlet portion (connector block 54a); and 
an electrical connector portion (comprising terminal clip 54c) that is adjacent the air inlet portion and comprises three electrical terminals that are configured to engage a respiratory unit electrical connector (Fig. 15; para [0172]); 
a second cuff (cuff 56) comprising an air outlet configured to pass the pressurized breathable gas toward an inlet of a patient interface (patient interface 5) (Figs. 5/10); 
a flexible tube portion (tube 4a/10a) (para [0166]) with a first end connected to the first cuff and a second end connected to the second cuff (as discussed above), the flexible tube portion comprising a central lumen (per standard breathing conduits/tubes) and a spiral rib structure (helical rib 4b/10b) wrapped around the central lumen, the central lumen forming a continuous gas flow path with the air inlet portion of the first cuff and the air outlet of the second cuff (Fig. 5 in view of Fig. 9-11 and 22); 
a grouping of wires (4c-e) supported within the spiral rib structure of the flexible tube portion (Figs. 16/22; para [0166]), the grouping of wires comprising a pair of heating wires (heating wires 4d,4e) configured to generate heat (para [0198]) and a signal wire (sensing wire 4c) configured to carry a signal indicative of a condition inside the heated conduit (paras [0198-199]), each of the heating wires and the signal wire being connected to a corresponding one of the three electrical terminals of the electrical connector portion of the first cuff (para [0172] in view of the discussion above regarding cuff 54 being associated with wires 4c-e); and 
a sensing device (sensor 56e) (Fig. 24), the sensing device being configured to output the signal indicative of the condition inside the heated conduit (paras [0198-199]), 
wherein the pair of heating wires and the signal wire are positioned in a side-by-side arrangement within the spiral rib structure when viewed from outside of the rib so that one of the wires is between the other two wires (Figs. 16/22), 
wherein the three electrical terminals are positioned in a side-by-side arrangement that forms a row in which one of the electrical terminals is between the other two electrical terminals (Fig. 12), and 
wherein the first cuff and the second cuff have different shapes (Fig. 11 vs Fig. 22, where cuff 54 has a protruding/asymmetric shape to accommodate the terminals whereas cuff 56 is generally cylindrical/symmetrical).  
Klasek is silent regarding the air inlet portion being configured to receive an air outlet of the respiratory unit, the air inlet portion comprising a resiliently flexible ring-shaped sealing lip that extends radially inward from a circumferential wall of the air inlet portion, the sealing lip being configured to sealingly engage the air outlet of the respiratory unit when the air outlet of the respiratory unit is received by the air inlet portion. However, Lopatinsky demonstrates that it was well known in the respiratory tube connector art at the time of invention for air inlet portion (at 25) being configured to receive an air outlet (outlet of pipe 21) of the respiratory unit (Fig. 1), and Zylstra demonstrates that was well known in the gas tube connection art at the time of invention for a cuff (coupling 14) (Figs. 1-2) to comprise a resiliently flexible ring-shaped sealing lip (thin walled portion 19) that extends radially inward from a circumferential wall of the cuff (Fig. 1), the sealing lip being configured to sealingly engage an associated tubular element (tube 20) when the associated tubular element is received by the cuff (Fig. 2; col. 2, lines 26-31). Therefore, it would have been obvious to an artisan at the time of invention to modify the first cuff of Klasek to include the air inlet portion comprising a resiliently flexible ring-shaped sealing lip that extends radially inward from a circumferential wall of the air inlet portion, the sealing lip being configured to sealingly engage the air outlet of the respiratory unit when the air outlet of the respiratory unit is received by the air inlet portion as taught by Lopatinsky and Zylstra, in order to join the cuff to the respiratory unit outlet in a standard concentric manner with a standard sealing arrangement, in order to provide the predictable result of a secure, leak-free connection between the components (Zylstra col. 2, lines 26-31).
Klasek is silent regarding the sensing device (which is disclosed as a temperature sensor, see Klasek paras [0198-199]) extending into the gas flow path from an interior surface of the second cuff. However, Lopatinsky demonstrates that this was a standard temperature sensor configuration at the time of invention (Fig. 4). Therefore, it would have been obvious to an artisan at the time of invention to modify Klasek such that the sensing device extends into the gas flow path from an interior surface of the second cuff as taught by Lopatinsky, in order predictably provide the sensing device positioned so as to be less affected by the temperature of the tubing/cuff itself or ambient.
Klasek is silent regarding wherein the pair of heating wires and the signal wire form a row. However, it would have been obvious to try in view of the disclosure of Klasek wherein the pair of heating wires and the signal wire form a row out of the two finite possibilities (either they are in a row, or one is offset in another plane from the other two), and moreover, Carlson Figs. 1-3 demonstrates that it was known in the heated respiratory conduit art at the time of invention to include wherein three wires are placed side-by-side to form a row within the rib (Figs. 1-2), such that it would have been obvious to an artisan at the time of invention for the wires of Klasek to be arranged 
Regarding claim 36, Klasek discloses a heated conduit (patient conduit 4 OR inlet conduit 10) (Figs. 8-34; in view of para [0165], which indicates that “inlet conduit 10 may have a construction similar to the patient conduit 4,” such that it would have been obvious to an artisan at the time of invention for the tubes to be the exact same, i.e. for the cuff 54 disclosed as being on conduit 10 and the cuff 56 disclosed as being on conduit 4 to be on the same flexible conduit, with each cuff connected to the three wires of the combined tube as described for the respective tubes, so as to achieve manufacturing economies of scale) configured to connect to and receive pressurized breathable gas from a respiratory unit (comprising humidification chamber 1 and/or flow generator 20) (para [0075]), the heated conduit comprising: 
a first connector (cuff 54) comprising: 
a tubular air inlet (connector block 54a) (Figs. 11-15); and 
a conduit electrical connector (comprising terminal clip 54c) located outside a perimeter of the tubular air inlet (Fig. 13) and comprising a set of three electrical contacts configured to engage a respiratory unit electrical connector (Fig. 15; para [0172]); 
a second connector (cuff 56) with a tubular air outlet (connector block 56a); 
a flexible tube portion (tube 4a/10a) (para [0166]) with a first end attached to the first connector and a second end attached to the second connector (as discussed above), the flexible tube portion comprising a central lumen (per standard breathing conduits/tubes) configured to convey the pressurized breathable gas from the tubular air inlet of the first connector to the tubular air outlet of the second connector (Fig. 5 in view of Fig. 9-11 and 22); 
a rib (helical rib 4b/10b) helically wrapped around the length of the flexible tube portion (Figs. 11-24), the rib containing a pair of heating wires (heating wires 4d,4e) and a signal wire (sensing wire 4c), which extend at least the length of the flexible tube portion (Figs. 16 and 22; paras [0166] and [0172] in view of both cuffs being on the same tube as discussed above), the heating wires being configured to heat the pressurized breathable gas flowing through the central lumen of the flexible tube portion (para [0198]), the signal wire being configured to convey a signal indicative of a condition within the central lumen (paras [0198-199]); and 
a sensing device (sensor 56e) (Fig. 24), the sensing device being configured to output the signal indicative of the condition inside the heated conduit (paras [0198-199]), wherein each of the heating wires and the signal wire is connected to a corresponding one of the three electrical contacts of the conduit electrical connector (para [0172] in view of the discussion above regarding cuff 54 being associated with wires 4c-e), 
wherein the pair of heating wires and the signal wire are positioned in a side-by-side arrangement within the rib when viewed from outside of the rib so that one the wires is between the other two wires (Figs. 16/22), 
wherein the three electrical contacts are positioned in a side-by-side arrangement that forms a row in which one of the electrical contacts is between the other two electrical contacts (Fig. 12), and 
wherein the first connector and the second connector have different shapes (Fig. 11 vs Fig. 22, where cuff 54 has a protruding/asymmetric shape to accommodate the terminals whereas cuff 56 is generally cylindrical/symmetrical).  
Klasek is silent regarding the air inlet portion being configured to receive an air outlet of the respiratory unit, the air inlet portion comprising a resiliently flexible ring-shaped sealing lip that extends radially inward from a circumferential wall of the air inlet portion, the sealing lip being configured to sealingly engage the air outlet of the respiratory unit when the air outlet of the respiratory unit is received by the air inlet portion. However, Lopatinsky demonstrates that it was well known in the respiratory tube connector art at the time of invention for air inlet portion (at 25) being configured to receive an air outlet (outlet of pipe 21) of the respiratory unit (Fig. 1), and Zylstra demonstrates that was well known in the gas tube connection art at the time of invention for a cuff (coupling 14) (Figs. 1-2) to comprise a resiliently flexible ring-shaped sealing lip (thin walled portion 19) that extends radially inward from a circumferential wall of the cuff (Fig. 1), the sealing lip being configured to sealingly engage an associated tubular element (tube 20) when the associated tubular element is received by the cuff (Fig. 2; col. 2, lines 26-31). Therefore, it would have been obvious to an artisan at the time of invention to modify the first cuff of Klasek to include the air inlet portion comprising a resiliently flexible ring-shaped sealing lip that extends radially inward from a circumferential wall of the air inlet portion, the sealing lip being configured to sealingly engage the air outlet of the respiratory unit when the air outlet of the respiratory unit is received by the air inlet portion as taught by Lopatinsky and Zylstra, in order to join the cuff to the respiratory unit outlet in a standard concentric manner with a standard sealing arrangement, in order to provide the predictable result of a secure, leak-free connection between the components (Zylstra col. 2, lines 26-31).
Klasek is silent regarding the sensing device (which is disclosed as a temperature sensor, see Klasek paras [0198-199]) positioned to be exposed to the pressurized breathable gas flowing through the central lumen. However, Lopatinsky demonstrates that this was a standard temperature sensor configuration at the time of invention (Fig. 4). Therefore, it would have been obvious to an artisan at the time of invention to modify Klasek such that the sensing device is positioned to be exposed to the pressurized breathable gas flowing through the central lumen as taught by Lopatinsky, in order predictably provide the sensing device positioned so as to directly contact the flow of gases for more representative temperature detection, e.g. that is less affected by the temperature of the tubing/cuff itself or ambient.
Klasek is silent regarding wherein the pair of heating wires and the signal wire form a row. However, it would have been obvious to try in view of the disclosure of Klasek wherein the pair of heating wires and the signal wire form a row out of the two finite possibilities (either they are in a row, or one is offset in another plane from the other two), and moreover, Carlson Figs. 1-3 demonstrates that it was known in the heated respiratory conduit art at the time of invention to include wherein three wires are placed side-by-side to form a row within the rib (Figs. 1-2), such that it would have 
Regarding claims 22 and 37, Klasek in view of Lopatinsky, Zylstra and Carlson teaches the heated conduit of claims 21 and 36, wherein the order of the wires would have been obvious to an artisan at the time of invention to try out of the finite possibilities of arranging three wires in a row, in order to predictably provide the sensing wire in a suitable position with regards to the heating wires, with the middle position being preferably in order to ensure that the heating wires exert an even/balanced influence on the sensing wire, and wherein Klasek further suggests wherein wherein the signal wire is positioned between the pair of heating wires (Fig. 36), such that it would have been obvious to an artisan at the time of invention to include the wires physically in the rib as depicted in the circuit diagram of Klasek, in order to provide the expected result of the wires being suitably arranged to perform as taught by Klasek (para [0198]).  
Regarding claims 23 and 38, Klasek in view of Lopatinsky, Zylstra and Carlson teaches the heated conduit of claims 21 and 36, wherein Klasek further discloses wherein, as best understood, the sensor device (sensor 56e) comprises a thermistor (a temperature sensor 56e, for example a thermistor, para [0179).  
 heated conduit of claims 21 and 36, wherein Klasek further discloses wherein, as best understood, the pair of heating wires are low ohmic resistors (para [0198], where the wires are each about 10 ohms, which much less than 100 ohms).
Regarding claims 26 and 41, Klasek in view of Lopatinsky, Zylstra and Carlson teaches the heated conduit of claims 21 and 36, wherein Klasek further discloses wherein the first cuff comprises finger grips (grip features 54d) (Fig. 11; grip features 54d, such as recess for a user’s fingers, para [0168]).  
Regarding claims 27 and 42, Klasek in view of Lopatinsky, Zylstra and Carlson teaches the heated conduit of claims 21 and 36, wherein Klasek further discloses wherein the first cuff and the second cuff are overmolded onto opposing ends of the flexible tube portion (Figs. 13 and 24; paras [0168] and [0177] in view of both cuffs being on the same tube as discussed above).  
Regarding claim 28, Klasek in view of Lopatinsky, Zylstra and Carlson teaches the heated conduit of claim 21, wherein Klasek further discloses wherein the sensing device comprises a temperature sensor (a temperature sensor 56e, para [0179), and the signal wire is configured to convey a temperature signal (paras [0198-199]).  
Regarding claim 29, Klasek in view of Lopatinsky, Zylstra and Carlson teaches the heated conduit of claim 28, wherein Klasek further discloses wherein the temperature sensor is a thermistor (a temperature sensor 56e, for example a thermistor, para [0179) and the pair of heating wires are attached to one side of the thermistor and the signal wire is attached to the other side of the thermistor (Figs. 33 and 36) .  
Regarding claims 30 and 44, Klasek in view of Lopatinsky, Zylstra and Carlson teaches the heated conduit of claims 21 and 36, wherein Klasek further discloses wherein the pair of heating wires and the signal wire extend to the second cuff (Figs. 16 and 22; paras [0166] and [0172] in view of both cuffs being on the same tube as discussed above).  
Regarding claims 31 and 45, Klasek in view of Lopatinsky, Zylstra and Carlson teaches a respiratory apparatus (Klasek Fig. 5) configured to deliver pressurized breathable gas to a patient's airways (para [0075]), the respiratory apparatus comprising: 
a respiratory unit (comprising flow generator 20) configured to pressurize the breathable gas (para [0075]); 
the heated conduit of claim 21 or 36 (as discussed above), the first cuff of the heated conduit being configured to engage an air outlet of the respiratory unit (Klasek Fig. 5); and 
a printed circuit board (PCB) (printed circuit board (PCB) 56c) (Fig. 22) with a control circuit configured to control the heated conduit (para [0183]).
Regarding claims 34 and 47, Klasek in view of Lopatinsky, Zylstra and Carlson teaches the respiratory apparatus of claims 31 and 45, wherein Klasek further discloses a patient interface (mask 5) (Fig. 10) with an air inlet configured to receive the pressurized breathable gas from the heated conduit (para [0075] where the mask necessarily has an air inlet through the depicted elbow in order to convey the , the patient interface being configured to sealingly engage a patient's face (a sealing configuration as claimed is either inherent/or would have been exceedingly obvious to an artisan at the time of invention in order to provide the therapies of Klasek para [0003]).  
Regarding claims 35 and 48, Klasek in view of Lopatinsky, Zylstra and Carlson teaches the respiratory apparatus of claims 34 and 47, wherein Klasek further discloses wherein the air inlet of the patient interface is an elbow (Fig. 10).  
Regarding claim 43, Klasek in view of Lopatinsky, Zylstra and Carlson teaches the heated conduit of claim 36, wherein Klasek as modified by Lopatinsky as discussed above further teaches wherein the sensing device is in the form of a protrusion extending radially inward from an interior surface of the second connector (Lopatinsky Fig. 4).  
Regarding claim 46, Klasek in view of Lopatinsky, Zylstra and Carlson teaches the respiratory apparatus of claim 45, wherein Klasek further discloses wherein the source of the pressurized breathable gas is a flow generator or a combined flow generator and humidifier (Fig. 5).  

Claims 22, 23, 37 and 38 are alternatively rejected over Klasek in view of Lopatinsky, Zylstra, and Carlson as applied to claims 21 and 36 above, and further in view of Berwick (WO 2004/105848 A1; hereinafter “Berwick”). 
Regarding claims 22 and 37, Klasek in view of Lopatinsky, Zylstra and Carlson teaches the heated conduit of claims 21 and 36, but Klasek is silent regarding wherein the signal wire is positioned between the pair of heating wires. While the the signal wire being positioned between the pair of heating wires to an artisan at the time of invention, with the motivation provided by Berwick being so as to monitor the heater wire temperatures as well as the temperature of the air flow through the conduit. 
Regarding claims 23 and 38, Klasek in view of Lopatinsky, Zylstra and Carlson teaches the heated conduit of claims 21 and 36, but Klasek is silent regarding wherein, as recited by the claims as currently written, the signal wire comprises a thermistor. However, Berwick teaches signal wires (the legs of the loop of wire 28) that are themselves thermistors (Fig. 9; page 10, line 31-page 11, line 5), such that it would have been obvious to an artisan at the time of invention to modify Klasek to include wherein the signal wire comprises a thermistor, in order to provide temperature sensor along the entire length of the tube (Berwick, page 11, lines 1-17).

Claims 24 and 39 are alternatively rejected over Klasek in view of Lopatinsky, Zylstra, and Carlson as applied to claims 21 and 36 above, and further in view of Kratzenstein (WO 2008/055467 A2; hereinafter “Kratzenstein,” wherein PGPub US 2010/0294280 A1 will be referenced in the rejection below as an English translation of the WIPO document).
Regarding claims 24 and 39, Klasek in view of Lopatinsky, Zylstra and Carlson teaches the heated conduit of claim 21, but since no context was provided by the instant specification regarding what is to be considered a “low” ohmic resistor, an .

Claims 25, 32, 33, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klasek in view of Lopatinsky, Zylstra, and Carlson as applied to claims 21 and 36 above, and further in view of Edirisuriya et al. (US 2003/0236015 A1; hereinafter “Edirisuriya”).
Regarding claims 25, 32 and 40, Klasek in view of Lopatinsky, Zylstra and Carlson teaches the heated conduit of claims 21 and 36, but Klasek is silent regarding wherein the first cuff is configured so that securing the electrical connecting portion of the first cuff to the respiratory unit electrical connector also secures the air inlet portion of the first cuff to the air outlet of the respiratory unit/wherein the air inlet portion of the first cuff and the electrical connector portion of the first cuff are configured to connect to the same side of the respiratory unit. However, Edirisuriya demonstrates that it was well known in the heated respiratory tubing art at the time of invention for a first cuff (female portion 210) (Fig. 11) to be configured so that securing the electrical connecting portion (electrical port 212) of the first cuff to the respiratory unit electrical connector  also secures the air inlet portion (tubular port 214) of the first cuff to the air outlet (tubular protrusion 204) of the respiratory unit (paras [0059] and [0065])/wherein the air inlet portion of the first cuff and the electrical connector portion of the first cuff are configured to connect to the same side (the upper side) of the respiratory unit (Figs. 3 and 5 in view of Fig. 8; Fig. 27). Therefore, it would have been obvious to an artisan at the time of invention to modify the first cuff of Klasek such that the first cuff is configured so that securing the electrical connecting portion of the first cuff to the respiratory unit electrical connector also secures the air inlet portion of the first cuff to the air outlet of the respiratory unit/wherein the air inlet portion of the first cuff and the electrical connector portion of the first cuff are configured to connect to the same side of the respiratory unit as taught by Edirisuriya, in order to provide the predictable result of providing for a simultaneous electrical and pneumatic connection (Edirisuriya paras [0059] and [0065]) for ease of use and to eliminate external wires to avoid complications (Edirisuriya para [0003]), e.g. accidental disconnection.
Regarding claim 33, Klasek in view of Lopatinsky, Zylstra, Carlson and Edirisuriya teaches the respiratory apparatus of claim 32, wherein Klasek further discloses wherein the respiratory unit is a flow generator or a combined flow generator and humidifier (Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding heater and sensor wire et al. (US 2014/0366876 A1); Darling (US 2,745,074); Foucras (US 4,038,519); Dennis et al. (US 5,557,704); Jameson et al. (US 4,553,023); Bedford et al. (WO 2009/022004 A2). Additional reference regarding sealing lips in tube connectors, including breathing tubes: Mackie et al. (US 2003/0059213 A1); Pernetti et al. (US 5,762,382); Custeau (US 4,714,279); Holden et al. (US 4,188,081); Grosshandler (US 3,388,705). Additional reference regarding inwardly extending temperature sensing devices in heated respiratory tubes: Clawson et al. (US 5,392,770); Smith et al. (US 2006/0137445 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785